DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 14, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
U.S. Pat. Appl. Publ’n No. 2012/0304300 A1 to LaBumbard hereinafter(“LaBumbard”)

Regarding claim 1, LaBumbard teaches:
A method comprising: identifying two or more vulnerabilities (LaBumbard, ¶ [0039],  The EVMA interfaces with and manages the operation of disparate scanning and/or maintenance tools to rapidly scan the network to assess vulnerabilities), each of the vulnerabilities affecting a set of one or more assets of an enterprise system (LaBumbard, ¶ [0121], Fig. 3N, particular severity of vulnerability affecting multiple assets); 
assigning a weight to each of the vulnerabilities, the weight assigned to each of the vulnerabilities being based at least in part on the set of one or more assets affected by that vulnerability (LaBumbard, ¶ [0022], generating a vulnerability score associated with assets of an enterprise which includes collecting results of at least one vulnerability identified on the assets), asset criticalities associated with the set of assets affected by that vulnerability (LaBumbard, ¶ [0053-0080], Base Metrics Scoring calculated based on assets affected), and at least one of 
(i) an exploitability potential of that vulnerability (LaBumbard, ¶ [0103-0104], asset's exploitability potential based on exploitability score of temporal metrics) and 
(ii) an impact potential of that vulnerability (LaBumbard, ¶ [0052], impact metrics based on confidentiality, integrity and availability impact); 
determining an order in which to apply a set of remediation actions (LaBumbard, ¶ [0020-0021], steps include prioritization) in the enterprise system to address at least one of the vulnerabilities based at least in part on the weights assigned to the vulnerabilities (LaBumbard, ¶ [0020-0021], instructions include analyzing and prioritization, where one or more vulnerability scores are generated and remediate one or more vulnerabilities); and 
applying, in accordance with the determined order, at least one of the set of remediation actions to at least one of the assets in the enterprise system (LaBumbard, Fig. 3P-3S, ¶ [0111, 0123], applying remediation to the assets); 
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (LaBumbard, Fig. 1, ¶ [0021, 0040], enterprise vulnerability management system includes a processing module and a memory module logically connected to the processing module and comprising a set of computer readable instructions executable by the processing module).

Regarding claim 3, LaBumbard teaches:
The method of claim 1 wherein the impact potential of a given vulnerability is based at least in part on an impact metric (LaBumbard, ¶ [0088-0089], impact metric reflecting availability impact), a severity metric (LaBumbard, Fig. 3V 390, ¶ [0128], identifying the severity (e.g. none, low, medium, high) of issue(s) affecting each asset.), an attack complexity metric (LaBumbard, ¶ [0079-0080], Table 2, Access Complexity measures complexity of the attack), and a privilege required metric (LaBumbard, ¶ [0081], Table 3, authentication metric measures the number of times an attacker must authenticate to gain access).

Regarding claim 14, LaBumbard teaches:
The method of claim 1 wherein a given one of the set of remediation actions for remediating a given vulnerability (LaBumbard, ¶ [0107], Table 8, Remediation Level metric where remediation is applied to assets for vulnerabilities) for which a patch is available comprises applying the patch to a given one of the assets (LaBumbard, Fig. 3P, ¶ [0123], remediation using fix scripts which means patch as customarily known in the art).

Regarding claim 15, LaBumbard teaches:
A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs (LaBumbard, ¶ [0130], computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs), wherein the program code when executed by at least one processing device causes the at least one processing device: 
to identify two or more vulnerabilities (LaBumbard, ¶ [0039],  The EVMA interfaces with and manages the operation of disparate scanning and/or maintenance tools to rapidly scan the network to assess vulnerabilities), each of the vulnerabilities affecting a set of one or more assets of an enterprise system (LaBumbard, ¶ [0121], Fig. 3N, particular severity of vulnerability affecting multiple assets); 
to assign a weight to each of the vulnerabilities, the weight assigned to each of the vulnerabilities being based at least in part on the set of one or more assets affected by that vulnerability (LaBumbard, ¶ [0022], generating a vulnerability score associated with assets of an enterprise which includes collecting results of at least one vulnerability identified on the assets), asset criticalities associated with the set of assets affected by that vulnerability (LaBumbard, ¶ [0053-0080], Base Metrics Scoring calculated based on assets affected), and at least one of 
(i) an exploitability potential of that vulnerability (LaBumbard, ¶ [0103-0104], asset's exploitability potential based on exploitability score of temporal metrics) and 
(ii) an impact potential of that vulnerability (LaBumbard, ¶ [0052], impact metrics based on confidentiality, integrity and availability impact); 
to determine an order in which to apply a set of remediation actions (LaBumbard, ¶ [0020-0021], steps include prioritization) in the enterprise system to address at least one of the vulnerabilities (LaBumbard, ¶ [0020-0021], instructions include analyzing and prioritization, where one or more vulnerability scores are generated and remediate one or more vulnerabilities); and 
to apply, in accordance with the determined order, at least one of the set of remediation actions to at least one of the assets in the enterprise system (LaBumbard, Fig. 3P-3S, ¶ [0111, 0123], applying remediation to the assets).

Regarding claim 18, LaBumbard teaches: 
An apparatus comprising: at least one processing device comprising a processor coupled to a memory (LaBumbard, ¶ [0130], apparatus with a processing device comprising a processor and memory); the at least one processing device being configured: 
to identify two or more vulnerabilities (LaBumbard, ¶ [0039],  The EVMA interfaces with and manages the operation of disparate scanning and/or maintenance tools to rapidly scan the network to assess vulnerabilities), each of the vulnerabilities affecting a set of one or more assets of an enterprise system (LaBumbard, ¶ [0121], Fig. 3N, particular severity of vulnerability affecting multiple assets); 
to a weight to each of the vulnerabilities, the weight assigned to each of the vulnerabilities being based at least in part on the set of one or more assets affected by that vulnerability (LaBumbard, ¶ [0022], generating a vulnerability score associated with assets of an enterprise which includes collecting results of at least one vulnerability identified on the assets), asset criticalities associated with the set of assets affected by that vulnerability (LaBumbard, ¶ [0053-0080], Base Metrics Scoring calculated based on assets affected), and at least one of 
an exploitability potential of that vulnerability (LaBumbard, ¶ [0103-0104], asset's exploitability potential based on exploitability score of temporal metrics) and 
an impact potential of that vulnerability (LaBumbard, ¶ [0052], impact metrics based on confidentiality, integrity and availability impact); 
to determine an order in which to apply a set of remediation actions (LaBumbard, ¶ [0020-0021], steps include prioritization) in the enterprise system to address at least one of the vulnerabilities based at least in part on the weights assigned to the vulnerabilities (LaBumbard, ¶ [0020-0021], instructions include analyzing and prioritization, where one or more vulnerability scores are generated and remediate one or more vulnerabilities); and 
(LaBumbard, Fig. 3P-3S, ¶ [0111, 0123], applying remediation to the assets).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ’n No. 2012/0304300 A1 to LaBumbard hereinafter(“LaBumbard”), in view of U.S. Pat. Appl. Publ’n No. 2020/0210590 A1 to Doyle et al. hereinafter(“Doyle”)

Regarding claim 2, LaBumbard teaches:
The method of claim 1 wherein the exploitability potential of a given vulnerability is based at least in part on an exploitability metric (LaBumbard, ¶ [0052, 0079-0080], Table 2, exploitability metric defined as access complexity of how complex it is to exploit the vulnerability of an asset), an exploit code maturity metric (LaBumbard, ¶ [0104-0106], Table 7, exploit code maturity metric defined as E Metric measures current state of code availability whether it is proof-of-concept, functional code, or highly available such as a virus), and …
LaBumbard does not teach the limitation of exploitability potential of a given vulnerability based at least in part on a threat activity metric. Doyle remedies and teaches exploitability potential of a given vulnerability (Doyle, ¶ [0005], degree of one or more exploits for the software vulnerability) based on (Doyle, Fig. 4, ¶ [0046], threat activity score that indicates exploitability potential of a vulnerability). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBumbard with the teachings of Doyle wherein the exploitability potential is based on threat activity score, with the motivation to identify the degree of threat associated with vulnerabilities where lower score may indicate low likelihood and higher score may indicate higher likelihood of exploitability (Doyle, ¶ [0048]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ’n No. 2012/0304300 A1 to LaBumbard hereinafter(“LaBumbard”), in view of U.S. Pat. No. 8,595845 B2 to Basavapatna et al. hereinafter(“Basavapatna”)

Regarding claim 4, LaBumbard teaches:
The method of claim 1 wherein assigning a given weight to a given one of the vulnerabilities comprise utilizing a vulnerability weight function that increases the given weight assigned to the given vulnerability (LaBumbard, ¶ [0022, 0053, 0079], utilizing vulnerability assessment to generate vulnerability score which increases): 
… 
as criticalities of the assets affected by the given vulnerability increases (LaBumbard, ¶ [0053-0080], asset criticalities measured in base metrics where the increase in criticality components increases the vulnerability score); 
as the exploitability potential of the given vulnerability increases (LaBumbard, ¶ [0103-0106], Table 7, the more easily a vulnerability can be exploited, the higher the vulnerability score); and 
as the impact potential of the given vulnerability increases (LaBumbard, ¶ [0083-0089], increase in the impacts on confidentiality, integrity and availability of the assets increases the vulnerability score).
LaBumbard does not teach the limitation of increase in vulnerability weight as number of assets affected by the given vulnerability increases. Basavapatna remedies and teaches that the weight of vulnerability increases as number of assets affected by the vulnerability increases (Basavapatna, Fig. 4, column 24 lines 22-35, risk metric is the sum of affected assets. The risk metric will increase as the number of assets increase as part of the summation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBumbard with the teachings of Basavapatna to utilize a vulnerability weight function that increases the weight as number (Basavapatna, column 26 lines 28-44).

Claims 5, 8, 10-12, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ’n No. 2012/0304300 A1 to LaBumbard hereinafter(“LaBumbard”), in view of U.S. Pat. Appl. Publ’n No. 2015/0237065 A1 to Roytman et al. hereinafter(“Roytman”)

Regarding claim 5, LaBumbard teaches:
The method of claim 1.
LaBumbard does not teach the limitation of further comprising assigning a weight to each of the assets of the enterprise system based at least in part on static criticality (Para 44 about marking assets as critical which is static criticality) metrics and dynamic criticality metrics associated with the assets (para 54 is about asset criticality that is dynamic in nature since the criticality of the asset is based on other computing assets in the system). Roytman remedies and teaches assigning weight to each of the assets (Roytman, Fig. 5, ¶ [0034], generating risk score for each asset) based on static criticality (Roytman, ¶ [0044], customer indicating particular assets as critical) and dynamic criticality metrics (Roytman, ¶ [0070], asset criticality that is based on asset usage and popularity of the asset) associated with the assets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBumbard with the teachings of Roytman to assign weight to each of the assets based on static and dynamic criticality metrics, with the motivation to allow users or customers to mark their assets as critical so that those assets are equally considered important and by the popularity of the asset in specific industry (Roytman, ¶ [0044, 0070]).

Regarding claim 8, LaBumbard in view of Roytman teaches:
The method of claim 5.
LaBumbard does not teach the limitation of determining the order in which to apply the set of remediation actions in the enterprise system is further based at least in part on the weights assigned to the assets of the enterprise system. Roytman remedies and teaches determining the order in which to apply the set of remediation actions in the enterprise system (Roytman, ¶ [0050, 0055], risk assessment unit is used to calculate risk score based on assets and order remediation list based on the risk score) is further based in part on the weights assigned to the asset in the form of risk score (Roytman, ¶ [0050, 0055], risk assessment unit is used to calculate risk score based on assets and order remediation list based on the risk score). See claim 5 for motivation.

Regarding claim 10, LaBumbard in view of Roytman teaches: 
The method of claim 5.
LaBumbard does not teach the limitation of determining the order in which to apply the set of remediation actions in the enterprise system comprises determining an ordering of network segments of the enterprise system to apply the set of remediation actions to based at least in part on weights assigned to each of the network segments of the enterprise system. Roytman remedies and teaches determining the order in which to apply the set of remediation actions in the enterprise system (Roytman, ¶ [0050, 0055], risk assessment unit is used to calculate risk score based on assets and order remediation list based on the risk score) comprises determining an ordering of network segments of the enterprise system (Roytman, Fig. 1 and 6A-6B, ¶ [0086, 0090-0092], assets that can be in different network segments where the remediation order is based on the overall risk scores of those computing assets that are grouped by particular network segment like DMZ or Linux Servers) to apply the set of remediation actions based in part on weights assigned to each of the network segments of the enterprise system (Roytman, Fig. 1, ¶ [0044], weight assigned to network segment based on asset criticality of the customer where it will be treated as important whereas non-tagged assets will be treated as less important). See claim 5 for motivation.

Regarding claim 11, LaBumbard in view of Roytman teaches:
The method of claim 10 … 
LaBumbard does not teach the limitation wherein a given weight assigned to a given one of the network segments of the enterprise system is based at least in part on combined weights of a subset of the assets of the enterprise system that are in the given network segment. Roytman remedies and teaches the given weight assigned to one of the network segments is based at least in part on combined weights of a subset of assets that are in given network segment (Roytman, Fig. 1, ¶ [0044, 0086], all assets tagged by customer as important are considered important in that network segment. Risk score based on assets grouped according to the subnet). See claim 5 for motivation.

Regarding claim 12, LaBumbard in view of Roytman teaches:
The method of claim 5 wherein determining the order in which to apply the set of remediation actions in the enterprise system (LaBumbard, Fig. 3P-3S, ¶ [0111, 0123], applying remediation to the assets) comprises selecting a set of assets to apply one or more of the set of remediation actions to for addressing one or more of the vulnerabilities (LaBumbard, ¶ [0020], prioritizing assets to apply remediations to for one or more vulnerabilities) that do not have available patches based at least in part on the weights assigned to the assets of the enterprise system (LaBumbard, ¶ [0107], Table 8, Remediation Level metric where interim remediation is applied to assets for vulnerabilities until official patch is available). 

Regarding claim 16, it is rejected as claim 5. Additionally, LaBumbard discloses the computer program product (LaBumbard, ¶ [0130])

Regarding claim 17, it is rejected as claim 8. Additionally, LaBumbard discloses the computer program product (LaBumbard, ¶ [0130])

Regarding claim 19, it is rejected as claim 5. Additionally, LaBumbard discloses the apparatus (LaBumbard, ¶ [0130])

Regarding claim 20, it is rejected as claim 8. Additionally, LaBumbard discloses the apparatus (LaBumbard, ¶ [0130])

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ’n No. 2012/0304300 A1 to LaBumbard hereinafter(“LaBumbard”), in view of U.S. Pat. Appl. Publ’n No. 2015/0237065 A1 to Roytman et al. hereinafter(“Roytman”) as applied to claims 5, 8, 10-12, 16, 17, 19 and 20, and further in view of U.S. Pat. Appl. Publ’n No. 2020/0162497 A1 to Iyer et al. hereinafter(“Iyer”)
Regarding claim 6, LaBumbard in view of Roytman teaches:
(Roytman, fig. 4 405, ¶ [0081], risk score of assets tagged by web server application hosted on the asset. See claim 5 for motivation.) and …
Combination of LaBumbard and Roytman does not teach the limitation static criticality based on importance of the one or more applications to the enterprise system. Iyer remedies and teaches the importance of the one or more applications to the enterprise system (Iyer, Fig. 1, ¶ [0047], service criticality module has service criticality value based on importance of the application). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBumbard and Roytman with the teachings of Iyer to assign criticality value based on the importance of the application to the enterprise system, with the motivation to enable each IT application having its own importance based on the provider’s business the absence of which can result into different degrees of risk (Iyer, ¶ [0024]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ’n No. 2012/0304300 A1 to LaBumbard hereinafter(“LaBumbard”), in view of U.S. Pat. Appl. Publ’n No. 2015/0237065 A1 to Roytman et al. hereinafter(“Roytman”) as applied to claims 5, 8, 10-12, 16, 17, 19 and 20, and further in view of U.S. Pat. Appl. Publ’n No. 2020/0092319 A1 to Spisak et al. hereinafter(“Spisak”)
Regarding claim 7, LaBumbard in view of Roytman teaches: 
The method of claim 5 wherein the dynamic criticality metric for a given asset is based at least in part on usage of the given asset (Roytman, ¶ [0070], risk score calculated based on asset usage like how widely the asset is used and the popularity of the asset. See claim 5 for motivation), a number of users that access the given asset (LaBumbard, Table 2 AC Metric, score value based on number of users that are either trusted, untrusted or anonymous who have access to the asset), …  
Combination of LaBumbard and Roytman does not teach the limitation that the dynamic criticality metric for a given asset is based in part on the amount of network traffic to and from the given asset and a fraction of time that the given asset is in use in a designated time period. Spisak remedies and teaches the dynamic criticality (Spisak, ¶ [0043], dynamic determination of criticality) based on amount of traffic to and from the asset (Spisak, ¶ [0085], asset criticality based on network traffic of e-commerce web-server) and a fraction of time that the given asset is in use in a designated time period. (Spisak, ¶ [0025], criticality based on asset use time at certain time periods like in a day, week, month or year). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBumbard and Roytman to have dynamic criticality also based on amount of traffic to and from the asset and time the given asset is in use in a designated time period, as in Spisak, with the motivation to discover security vulnerabilities based on structured and unstructured data from sources such as dark web, open internet and internet documentation (Spisak, ¶ [0041]).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ’n No. 2012/0304300 A1 to LaBumbard hereinafter(“LaBumbard”), in view of U.S. Pat. Appl. Publ’n No. 2015/0237065 A1 to Roytman et al. hereinafter(“Roytman”) as applied to claims 5, 8, 10-12, 16, 17, 19 and 20, and further in view of U.S. Pat. No. 8,595845 B2 to Basavapatna et al. hereinafter(“Basavapatna”)
Regarding claim 9, LaBumbard in view of Roytman teaches: 
The method of claim 8 wherein assigning a given weight to a given one of the assets comprise utilizing an asset weight function (Roytman, Fig. 4, ¶ [0081], using risk score function by user. See claim 5 for motivation) that increases the given weight assigned to the given asset (Roytman, Fig. 4, ¶ [0081], risk score can be changed to lower or higher priority):
as a criticality of the given asset increases (LaBumbard, ¶ [0053-0080], asset criticalities measured in base metrics where the increase in criticality components); 
…
as the exploitability potential of the vulnerabilities affecting the given asset increases (LaBumbard, Table 7, the more easily a vulnerability can be exploited, the higher the vulnerability score); and 
as the impact potential of the vulnerabilities affecting the given asset increases (LaBumbard, ¶ [0053-0080], increase in the impacts on confidentiality, integrity and availability of the assets increases the vulnerability score or weight).
(Basavapatna, Fig. 3B, column 25 lines 25-45, risk metric will increase as the number of vulnerabilities increase as part of the summation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBumbard and Roytman with the teachings of Basavapatna to utilize an asset weight function that increases the weight as number of vulnerabilities increases, with the motivation that will enable calculating aggregated risk metrics. Such aggregate risk metrics enables users to set rules that specify if an aggregate risk metric for any vulnerability or threat increases above a threshold, the user can be alerted (Basavapatna, column 26 lines 28-44).

Regarding claim 13, LaBumbard in view of Roytman teaches:
The method of claim 12 wherein a given one of the set of remediation actions for remediating a given vulnerability for which a patch is not available (LaBumbard, ¶ [0107], Table 8, Remediation Level metric where interim remediation is applied to assets for vulnerabilities until official patch is available) comprises …
Combination of LaBumbard and Roytman does not teach the limitation of applying one or more security hardening measures to a given one of the assets affected by the given vulnerability, a given one of the security hardening measures comprising at least one of: adding additional authentication mechanisms for accessing the given asset; and placing the given asset behind a firewall in the enterprise system. Basavapatna remedies and teaches applying security hardening measures to the assets affected by vulnerability where security hardening measures comprises of placing the given asset behind a firewall (Basavapatna, column 4 lines 54-67, column 5 lines 1-11, using a firewall to protect a port of an application that is vulnerable. Firewall protection is part of passive countermeasures or remediation until active countermeasures are applied which includes available patches). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBumbard and Roytman with the teachings of Basavaptna to have a security hardening measure of placing the asset behind a firewall, with the motivation to cover up the existence of the vulnerability to shield it from exploitation (Basavapatna, column 4 lines 64-67, column 5 lines 1-12)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fausto et al., U.S. Pat. Appl. Publ’n No. 2016/0119373 A1 discloses security risk assessment in business critical applications and software
Somasundaram et al., U.S. Pat. Appl. Publ’n No. 2019/0238584 A1 discloses a system and method for vulnerability management using vulnerability score based in impact and exploitability metric for connected devices in a network
Cam, U.S. Pat. Appl. Publ’n No. 2016/0248794 A1 discloses a method and apparatus for risk and resilience metrics of critical nodes in a network of computer nodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV SHAH whose telephone number is (408)918-7592.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/N.C.S./Examiner, Art Unit 2493                                                                                                                                                                                                        /CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493